DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 10 recite "a longest distance Lmax2 at a position where the two-dimensional code has the distance from the ridge pattern region maximized to the longest distance Lmax2 among the four sides of the rectangular shape of the two-dimensional code is not greater than 150% of the length W." It is unclear as to how this maximum distance is determined, particularly when read in light of the specification. Figure 4 of the instant application illustrates a distance Lmax2 from the ridge border S1 to point P1. It is unclear as to how point P1 was selected as there are points along the code's boundary that have greater distances from line S1--for example the lower left corner of the code appears to have greater distance from line S1. Alternatively, is point P1 merely exemplary of how the distance is measured and the limitation applies to all points along the code's border? For the purpose of examination, it is assumed that the all sides of the code not greater than a distance of 150% of the length W from the ridge pattern region. 
Claims 4 and 11 recites "the ridge" in lines 4 and 5. There is insufficient antecedent basis for this limitation. Examiner notes that claim 1 recites a plurality of ridges in line 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ratliff (US 2002/0174928) in view of Kraus (US 2017/0213117) and QRCode NPL ("Point for determining code area" website).
Regarding claim 1, Ratliff discloses a tire having a pair of sidewall portions that sandwich a tread portion, the tread portion extending annularly (see Fig. 1). While Ratliff does not expressly describe the tire as pneumatic, it would have been obvious to a person having ordinary skill in the art at the time of the invention to configure the tire as pneumatic since pneumatic tires are extremely well known and conventional in the tire art.
Ratliff discloses a surface of the sidewall portion as comprising a ridge pattern region (region comprised of decorative bands 13) with a plurality of ridges extending continuously in one direction at an interval (ridges 20) and a smooth surface region having no ridge (see second design pattern 17) (see [0046], Fig. 1). Ratliff teaches that the second design pattern can be comprised of numerals, letters, or other indicia ([0046) but does not disclose a two-dimensional code having a rectangular shape in which a dot pattern is formed of two kinds of gray scale elements. Kraus, similarly directed towards displaying information on rubber tires, teaches providing digital codes on tires to encode identification information such as the fabrication batch ([0041,0074,0097]). An example of this code is the QR code depicted in Fig. 2 which is a two-dimensional code having rectangular shape in which a dot pattern is formed of two elements having different light reflectivity by way of surface unevenness (different structure elements [0059, 0064, 0065]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the decorative band of Ratliff with a QR code as taught by Kraus as the second design pattern indicia for the purpose of encoding identification information onto the tire ([0041,0059,0064,0065,0074,0097]).
Ratliff and Kraus are silent as to a shortest distance Lmin between the side of the rectangular shape of the 2D code and the ridge pattern region. Examiner notes however that it is conventional for QR codes to be surrounded by a margin region. For example, QRcode NPL states that:
The QR code symbol area requires a margin or "quiet zone" around it to be used. The margin is a clear area around a symbol where nothing is printed. QR code requires a four-module wide margin at all sides of a symbol.
In the example QR code given on the QRcode NPL for encoding 50 alphanumeric characters, a 29 module wide QR code with 4 module width would have a margin-to-code width of 14% (4/29). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the QR code in Ratliff in view of Kraus with a distance of 3 to 25% from the ridge region since QRcode NPL teaches a 4-module wide margin is required around the QR code and provides dimensions for encoding 50 alphanumeric characters. Given the example QR code sizes of QRcode NPL, this suggest margin-to-code width ratios within the claimed range. One would have been motivated to ensure the code is readable and to provide encoding for 50 alphanumeric characters.
Regarding claims 2, 3, and 10, as to the maximum distance from the code to the ridge region, Ratliff illustrates the ridge band as completely surrounding the second design pattern indicia. QRcode NPL also suggests forming a uniform 4-module width module around the code and thus the maximum distance Lmax1 would be equal to Lmin given the margin remains the same on each side. As to claim 3, the maximum distance Lmax2 would be the distance from the ridge region to an opposite side of the code (this equates to the margin + code width W). For the given examples above, Lmax2 would be 114% ([4+29]/29).
Regarding claims 4, 5, 11, and 12, Ratliff teaches the ridges as formed by recessing to a depth of 0.030 inches from the surface ([0047]). In forming recessed ridge, the top of the ridge would be formed at the surface level--which is where the surface of the second design pattern 17 (the code) is formed. Thus, the level of the smooth surface region is positioned at the top of the ridge ("not higher"). As to claim 5, this level reads on a length of 0%. 
Regarding claims 6 and 13, the QR codes illustrated are rectangles with equal sides (1.0 aspect ratio).
Regarding claims 7 and 14, Ratliff illustrates the ridge band as completely surrounding the second design pattern indicia. QRcode NPL also suggests forming a uniform 4-module width module around the code. The 29 module wide QR code with 4-module wide margin of QRcode NPL suggests a code region area of 841 (area = 292) and a smooth surface region having area of 1369 modules (area = (29+4*2)2) which yields a code area that is 61% of the smooth surface region area, said range falling within the claimed range. 
Regarding claim 9, tires conventionally have two sidewalls and it is conventional to mount a tire such that one sidewall faces a vehicle while the opposing sidewall faces outwards. While Ratliff (combined) does not expressly disclose each side of the tire as having a 2D code, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured both sides of the tire with the code since Examiner takes Official Notice that is very well known and conventional in the art to apply decorative and informational markings to both sides of a tire. One would have been motivated to ensure the tire information is readily visible regardless of how a tire is mounted in relation to the vehicle. 

Claim 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ratliff (US 2002/0174928) in view of Kraus (US 2017/0213117) and QRCode NPL ("Point for determining code area" website) as applied to claim 1 above, and further in view of McDonald (US 4343342).
Regarding claims 8 and 15, Ratliff does not expressly disclose the radial positioning of the decorative band or indicia in terms of section height; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the 2D code in the radially inner half of the tire since McDonald, similarly directed towards tire sidewall markings, teaches locating indicia radially inwards of a maximum section width line 23 (about the 50% section height point) to comply with DOT requirements and to permit retreading without loss of information (col 2, lines 26-34; col 5, lines 16-32; see Figs. 1-4). 
Regarding claim 16, tires conventionally have two sidewalls and it is conventional to mount a tire such that one sidewall faces a vehicle while the opposing sidewall faces outwards. While Ratliff (combined) does not expressly disclose each side of the tire as having a 2D code, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured both sides of the tire with the code since Examiner takes Official Notice that is very well known and conventional in the art to apply decorative and informational markings to both sides of a tire. One would have been motivated to ensure the tire information is readily visible regardless of how a tire is mounted in relation to the vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749